NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 24 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30237

                Plaintiff-Appellee,             D.C. No. 3:12-cr-00178-MO-1

 v.
                                                MEMORANDUM*
CHRISTOPHER ADIN GRAHAM,

                Defendant-Appellant.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Christopher Adin Graham appeals from the district court’s order denying his

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      After the district court’s decision denying relief and the parties’ briefing on



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal, this court held that the current version of U.S.S.G. § 1B1.13 is not binding

as applied to § 3582(c)(1)(A) motions brought by prisoners. See United States v.

Aruda, 993 F.3d 797, 802 (9th Cir. 2021) (“The Sentencing Commission’s

statements in U.S.S.G. § 1B1.13 may inform a district court’s discretion for

§ 3582(c)(1)(A) motions filed by a defendant, but they are not binding.”). Because

the district court provided no explanation for its decision to deny Graham’s

motion, we cannot determine whether it relied on U.S.S.G. § 1B1.13 in denying

relief. Therefore, we vacate and remand so that the district court can reassess

Graham’s motion for compassionate release under the standard set forth in Aruda.

See id.

      We offer no views as to the merits of Graham’s § 3582(c)(1)(A) motion, and

we need not reach his remaining arguments on appeal.

      VACATED and REMANDED.




                                          2                                    20-30237